EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sean Myers-Payne on May 24, 2021.
The application has been amended as follows: 

Claim 1, line 5 	insert “at least one of ethylene or -olefin having 3 to 20 carbon atoms and
  			at least one polar-group-containing monomer which contains an epoxy
 			group and is represented by structural formula (I)” 
between “copolymerizing” and “in the presence of”

Claim 1, line 8		insert “structural” between “wherein” and “formula”

Claim 5, line 8 	insert “at least one of ethylene or -olefin having 3 to 20 carbon atoms and
  			at least one polar-group-containing monomer which contains an epoxy
 			group and is represented by structural formula (I)” 
between “copolymerizing” and “in the presence of”

Claim 1, line 11	insert “structural” between “wherein” and “formula”


Claim 6, line 1		replace “making” with “producing”
Claim 7, line 1		replace “making” with “producing”
Claim 8, line 1		replace “making” with “producing”
Claim 9, line 1		replace “making” with “producing”
Claim 10, line 1	replace “making” with “producing”
Claim 11, line 1	replace “making” with “producing”
Claim 12, line 1	replace “making” with “producing”
Claim 13, line 1	replace “making” with “producing”





Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1 and 4-21 are allowed.

The present invention is drawn to a method of producing a polar-group containing olefin copolymer which comprises 99.999 to 80 mole % of structural units derived from at least one of ethylene or -olefin having 3 to 20 carbon atoms and 20 to 0.001 mole % of structural units derived from at least one polar-group containing monomer which contains an epoxy group and is represented by the following structural formula (I), the method comprising copolymerizing at least one of ethylene or -olefin having 3 to 20 carbon atoms and at least one polar-group containing monomer which contains an epoxy group and is represented by structural formula (I) in the presence of a transition metal catalyst comprising a chelatable ligand and a Group 5 to Group 11 metal to produce a random copolymer having a linear molecular structure.  See claims for full details. 
                                            
    PNG
    media_image1.png
    61
    173
    media_image1.png
    Greyscale


Subject of claims is patentably distinct over Imuta et al. (US 7,393,907), Machida et al. (US 6,12,1402), Abe et al. (US 2015/0004344), Kobayashi et al. (JP 2013-213121), Wikelski et al. (US 5,059,662), Sekino et al. (JP 2011-127101), and Watanabe et al. (JP 4-23813), cited previously, and over additional references listed in the accompanying PTO-892.  Additional references relate to polar group containing olefin copolymer containing units derived from ethylenically unsaturated monomer containing an epoxide group.  None of the references teaches the method of instant claims.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/
Primary Examiner, Art Unit 1762
May 24, 2021